EXHIBIT 10.1
FOURTH AMENDMENT AGREEMENT
     FOURTH AMENDMENT AGREEMENT (this “Agreement”), dated as of May 22, 2008, by
and among Vermont Pure Holdings, Ltd. (“Holdings”), Crystal Rock LLC (“Crystal
Rock”, and together with Holdings, collectively, the “Borrowers”), Bank of
America, N.A. (“Bank of America”) and the other lending institutions party to
that certain Credit Agreement (as defined below) as lenders (together with Bank
of America, collectively, the “Lenders”), and Bank of America, as administrative
agent (the “Administrative Agent”) for itself and the other Lenders with respect
to a certain Credit Agreement, dated as of April 5, 2005, by and among the
Borrowers, the Lenders and the Administrative Agent, as amended by the First
Amendment Agreement, dated as of September 1, 2005, the Second Amendment
Agreement dated as of March 23, 2006, the Third Amendment Agreement, dated as of
July 5, 2007 and the Waiver Agreement, dated as of September 14, 2007 (as
amended, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, the Borrowers have requested that the Lenders agree to amend
certain terms and conditions of the Credit Agreement on the terms and conditions
set forth herein; and
     WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     §1.     Definitions. Capitalized terms that are used herein and are not
defined herein have the meanings given to such terms in the Credit Agreement
(after giving effect to the amendments thereof set forth herein).
     §2.     Ratification of Existing Agreements. All of the Borrowers’
obligations and liabilities to the Lenders as evidenced by or otherwise arising
under the Credit Agreement, the Notes and the other Loan Documents, are, by the
Borrowers’ execution of this Agreement, ratified and confirmed in all respects.
In addition, by the Borrowers’ execution of this Agreement, each Borrower
represents and warrants that it does not have any defense, counterclaim, or
right of set-off or recoupment of any kind with respect to such obligations and
liabilities.
     §3.     Representations and Warranties. Each Borrower hereby represents and
warrants to the Lenders that all of the representations and warranties made by
the Borrowers in the Credit Agreement, the Notes and the other Loan Documents
are true in all material respects on the date hereof as if made on and as of the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.

 



--------------------------------------------------------------------------------



 



     §4.     Conditions Precedent. The effectiveness of the amendment
contemplated hereby shall be subject to the satisfaction on or before the date
hereof of each of the following conditions precedent:
          (a)     Representations and Warranties. All of the representations and
warranties made by the Borrowers herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except to the extent
that such representations and warranties relate expressly to an earlier date.
          (b)     Performance; No Event of Default. Each Borrower shall have
performed and complied in all respects with all terms and conditions herein
required to be performed or complied with by it prior to or at the time hereof,
and there shall exist no Default or Event of Default.
          (c)     Corporate or Limited Liability Company Action. All requisite
corporate or limited liability company, as applicable, action necessary for the
valid execution, delivery and performance by each Borrower of this Agreement and
all other instruments and documents delivered by each Borrower in connection
therewith shall have been duly and effectively taken.
          (d)     Delivery. The parties hereto shall have executed this
Agreement and delivered this Agreement to the Administrative Agent.
          (e)     Payment of Fees and Expenses. The Borrowers shall have paid to
the Administrative Agent in immediately available funds all fees and expenses,
including reasonable legal fees, incurred by the Administrative Agent in
connection with this Agreement, the Credit Agreement or the other Loan Documents
on or prior to the date hereof.
     §5.     Amendment to the Credit Agreement.
          (a)     Section 9.17.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
          9.17.1 General. The proceeds of the Revolving Credit Loans and the
Term Loan shall be used (a) to refinance all of the Borrowers’ outstanding
Indebtedness owing under the Webster Loan (b) to repay a portion of the Seller
Subordinated Debt on the Closing Date in the aggregate amount of $3,600,000 and
(c) for working capital and general corporate purposes. The proceeds of the
Acquisition Loans shall be used solely (i) to finance Permitted Acquisitions,
(ii) to finance the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of Holdings, (iii) to
make payments on Subordinated Debt that are permitted by the Subordination
Documents, and (iv) to finance Capital Expenditures; no proceeds of the Term
Loan shall be used for any of the purposes set forth in clauses (i), (ii) and
(iii) of this sentence. The Borrowers will obtain Letters of Credit solely for
general corporate purposes.

-2-



--------------------------------------------------------------------------------



 



     §6.     Expenses, Etc. The Borrowers agree to pay to the Administrative
Agent upon demand an amount equal to any and all out-of-pocket costs or expenses
(including reasonable legal fees and disbursements) incurred or sustained by the
Administrative Agent in connection with the preparation of this Agreement and
related matters.
     §7.     Miscellaneous Provisions.
          (a)     Except as otherwise expressly provided by this Agreement, all
of the respective terms, conditions and provisions of the Credit Agreement, the
Notes and the other Loan Documents shall remain the same. The Credit Agreement,
as amended hereby, the Notes and the other Loan Documents shall continue in full
force and effect, and this Agreement and the Credit Agreement shall be read and
construed as one instrument.
          (b)     This Agreement is intended to take effect under, and shall be
construed according to and governed by, the laws of the State of New York.
          (c)     This Agreement may be executed in any number of counterparts,
but all such counterparts shall together constitute but one instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one counterpart signed by each party hereto by and against which
enforcement hereof is sought. A facsimile of an executed counterpart shall have
the same effect as the original executed counterpart.
[Remainder of page intentionally blank; Signature Pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be executed in its name and behalf by its duly authorized officer as of the
date first written above.

            VERMONT PURE HOLDINGS, LTD.
      By:   /s/ Peter K. Baker         Name:   Peter K. Baker        Title:  
Chief Executive Officer     

            CRYSTAL ROCK LLC
      By:   /s/ Peter K. Baker         Name:   Peter K. Baker        Title:  
Manager and Chief Executive Officer     

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Christopher T. Phelan         Name:   Christopher T. Phelan     
  Title:   SVP     

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Christopher T. Phelan         Name:   Christopher T. Phelan     
  Title:   SVP     

            WEBSTER BANK, NATIONAL ASSOCIATION
      By:   /s/ Carol Carver         Name:   Carol Carver        Title:   Vice
President     

